Exhibit 10.S
December 18, 2003
Mr. Douglas L. Foshee
President & Chief Executive Officer
El Paso Corporation
Dear Doug:
          As you know, your letter agreement dated July 15, 2003, provides for a
base salary to be paid to you in the amount of $900,000 per annum. You have
decided that your base salary will be reduced by $270,000 (to $630,000), and you
will give up the right to this amount for a period of one year beginning
January 1, 2004. Although you will give up the right to this amount, the Company
will continue to record your base salary in the amount of $900,000 for purposes
of measuring and calculating all other compensation and benefits under any
Company plans and arrangements to which you remain entitled. The Compensation
Committee will also continue to review your annual salary level for increases in
the ordinary course.
          This letter confirms that $270,000 of your base salary will not be
paid to you for a period of one year beginning January 1, 2004, but shall be
recorded for purposes of determining other amounts owing to you under the terms
of Company benefit plans and arrangements in which you participate. Please
indicate your understanding of, and agreement to, this letter in the space
provided below.

         
 
  Sincerely,    
 
       
 
  /s/ Susan B. Ortenstone    
 
       

     
Understood and Agreed:
   
 
   
/s/ Douglas L. Foshee
 
Douglas L. Foshee
   

